DETAILED ADVISORY OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"], AIA  provisions. 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
The Amendments in the 8/3/2022 AFCPP-2.0 Response Are Not Entered 
01.	A complete review of the proposed amendments to independent claims * ### in the 8/3/2022 AFCPP-2.0 Response, and a decision on allowability of the proposed, pending claims, could not be made within the time authorized under AFCPP-2.0. The consideration and a search, however, indicate that the proposed amendments: raise raises at least the below described new issues. 
02.	The 8/3/2022 AFCPP-2.0 Response appears to propose amending independent claims 1 and 12 so that their scope is not limited by "wherein each of the first and second substrates is a single undivided substrate" and instead proposes to recite "wherein the contact plug has a truncated pyramid shape with an occupied area of the truncated pyramid shape increasing from the first surface towards the second surface."
Amending independent claims 1 and 12, the only independent claims to delete "wherein each of the first and second substrates is a single undivided substrate" arguably appears to be a broadening amendment of all of the claims, at least by way of deleting "wherein each of the first and second substrates is a single undivided substrate."
For the sake of argument only, assuming such an amendment would be allowed under AFCPP-2.0, it is noted that proposed, amended independent claims 1 and 12 would not be allowable in view of Pre-Grant Publications [hereinafter "PGPubs"] US 2015/0060967 and 2015/0061020 to Yokoyama et al. [hereinafter "Yokoyama-I"] and Yokoyama et al. [hereinafter "Yokoyama-II"], respectively. 
Specifically, proposed independent claims 1 and 12 fail to recite the plug as a positive limitation--as they fail to recite "comprising" and introducing the plug as a positively recited limitation. Rather the independent claims recite the "plug" as providing a context/means of how the "the first transistor and the non-volatile memory are coupled together." As such, the proposed claims arguably have a scope wherein the "first transistor and the non-volatile memory [can be] coupled together" by the plug. 
Both Yokoyama-I and Yokoyama-II are evidence that the prior art appears to teach a PHAOSITA that "the first transistor and the non-volatile memory are [suitably] coupled together by a plug," as the proposed independent claims 1 and 12 now recite. See, for example, Yokoyama-I, [0124] and Yokoyama-II, [0061].
Patent law precedents recognize that it would be obvious to select or substitute between prior art known materials and features based on their prior art known suitability for the same purpose, use, or function. See, for example, M.P.E.P. § 2144.07 and the precedents cited therein.
In Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (S.Ct. 1945), the supreme court invalidated claims directed to a printing ink comprising a solvent having the specific vapor pressure characteristics and the specific boiling point characteristic of solvent A, so that the claimed ink would not dry at room temperature but would dry quickly upon heating, over a primary prior art reference that taught a printing ink made with a solvent B that was nonvolatile at room temperature but highly volatile when heated, further in view of an article that taught the desired vapor pressure characteristics and desired boiling point characteristics of a solvent for printing inks and a catalog that taught the boiling point characteristics and vapor pressure characteristics of solvent A. The Court noted that "[r]eading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. at 335, 65 USPQ at 301. 
In In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), the Court of Customs and Patent Appeals upheld, as obvious, the rejection of claims "selecti[ng] known plastics to make a container-dispenser of a type made of plastics prior to the invention, the selection of the plastics being on the basis of suitability for the intended use." 
And in Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 1425, 8 USPQ2d 1323, 1329 (Fed. Cir. 1988), the Federal Circuit invalidated as obvious a claim that recited a feature A, thus distinguishing over a primary prior art reference that, instead, taught a feature B, which performed a function, because the prior art references also taught that feature A "performs the same function [as feature B performs] in the [primary] reference[], albeit in a different environment." Ryco, Inc. v. Ag-Bag Corp., 857 F.2d at 1425, 8 USPQ2d at 1325).
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), therefore, it would have been obvious to a person having an ordinary skill in the art [hereinafter PHAOSITA], before the effective filing date of this application, to have modified the product Iwabuchi-'6572 describes so that "the first transistor and the non-volatile memory are coupled together via a contact plug, and wherein the contact plug has a truncated pyramid shape with an occupied area of the truncated pyramid shape increasing from the first surface towards the second surface," as Yokoyama-I and Yokoyama-II teach that such a plug is suitable for such coupling. 
At least the above noted issues make clear that the proposed, amended independent claims 1 and 12 in the 8/3 AFCPP-2.0 Response do not place this application in allowable form. 
Moreover, at least because of the above noted issues, the proposed claim amendments materially increase and complicate the issues for appeal, rather than reducing or simplifying the issues for appeal, and, therefore, place this application in worse form for appeal.
At least for the above reasons, therefore, the proposed amendments in the 8/3/2022 AFCPP-2.0 Response are not entered.
Examiner Sayadian called Mr. Mason (Applicants' Representative [hereinafter "AR"]) on 8/4/2022 at about 1:20 PM, ET, and confirmed that an Advisory is forthcoming denying entry of the proposed amendments amendment. 
Status of Claims 1-20 Pending on 6/7/2022
03.	The rejections of claims 1-20 in the 6/7/2022 "Office Action" are maintained.
Response to Arguments 
04.	The arguments in the 8/3/2022 AFCPP-2.0 "Response" have been fully considered. These arguments, however, are not ripe since the proposed amendments are not entered. 
Examiner Called Applicants' Representative 
05.	Examiner Sayadian [hereinafter "E"] called Mr. Mason (Applicants' Representative [hereinafter "AR"]) on 8/4/2022 at about 1;20 PM, ET, and noted that a forthcoming Advisory Action details the reasons for denying entry of the proposed amendments in the 8/3/2022 AFCPP-2.0 Response. 
E summarized the above noted issues and explained that the proposed claims, therefore, are not entered.
If the independent claims AFCPP-2.0 proposes is re-presented in an RCE, then, E noted (without addressing patentability), that perhaps a clearer scope might be presented if the contact plug is positively recited as a limitation (e.g., comprising : …; contact plug … , wherein the contact plug is … ") recited; E also noted that a structural description of how the contact plug electrically connects the memory and the transistor would be a clearer scope than merely "coupled." 
Substantive issues were neither addressed nor agreed upon.
CONCLUSION
06.	The period for reply expires on the later of: (1) the mailing date of this Advisory Action, or (2) the date set forth in the Final Rejection. Any extension fee pursuant to 37 CFR 1.136(a) will be calculated from this expiration date.
Extension of time for the period for reply may be obtained under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of the Final Office Action.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814